Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160879
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 160879
                                                                    COA: 344450
                                                                    Macomb CC: 2016-001212-FC
  BRETT ANTHONY CROYLE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 17, 2019
  judgment of the Court of Appeals is considered. We DIRECT the Macomb County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order. The prosecutor shall specifically address whether the testimony of
  the forensic interviewer was improperly admitted and, if so, whether the error was
  harmless.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 23, 2020
           s0916
                                                                               Clerk